UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2060



NEWPORT NEWS SHIPBUILDING AND DRY DOCK COMPANY,

                                                          Petitioner,

          versus


WILLIAM D. SMITH; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPART-
MENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(No. 98-970-BLA)


Submitted:   March 28, 2000                   Decided:   May 19, 2000


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan H. Walker, MASON, COWARDIN & MASON, Newport News, Vir-
ginia, for Petitioner. Robert E. Walsh, RUTTER, WALSH, MILLS &
RUTTER, L.L.P., Norfolk, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Newport News Shipbuilding and Dry Dock Company seeks review of

the Benefits Review Board’s decision and order reversing the admin-

istrative law judge and granting temporary total disability bene-

fits under the Long Shore and Harbor Workers Compensation Act. Our

review of the record discloses that the Board’s decision is based

upon substantial evidence and is without reversible error. Accord-

ingly, we affirm on the reasoning of the Board.    See Newport News

Shipbuilding v. Smith, No. 98-970-BLA (BRB Mar. 18 & June 24,

1999).   We deny the motion for summary affirmance as moot.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                 2